Citation Nr: 0119203	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-15 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which granted service connection for 
PTSD and assigned a 10 percent rating, effective from March 
1998.  The veteran appealed for the assignment of a higher 
initial rating.  During the pendency of the appeal, in a 
rating decision issued in October 2000, the RO increased the 
evaluation for PTSD to 50 percent.  In an April 2001 
statement, the veteran's representative indicated that the 50 
percent evaluation for PTSD did not satisfy the veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a VA Form 21-4138 dated February 1985, the veteran raised 
the issue of entitlement to service connection for arthritis 
of the right foot secondary to his service-connected gunshot 
wound with fracture of the right fourth toe.  As VA has not 
adjudicated this claim, it is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
In this regard, the Board notes that, in a March 2, 1999 
letter, the veteran requested a hearing before a local 
hearing officer and stated that if his claim went to the BVA 
he would also request a local BVA (Travel Board) hearing.  In 
a February 22, 2000 letter, the veteran indicated that he had 
still not been called to appear for a local hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.700 (2000). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a local hearing.  

2.  Thereafter, the RO must readjudicate 
the claim for the assignment of a higher 
initial rating in excess of 50 percent 
for PTSD, in light of the testimony 
offered at his RO hearing and any other 
relevant evidence that may be received.  
Thereafter, if less than the full 
benefits sought are awarded, the RO 
should issue a supplement statement of 
the case, and afford the veteran and his 
representative a reasonable opportunity 
to respond.  Before the record is 
returned to the Board for further review, 
the RO should clarify whether the veteran 
still wants a hearing before a Board 
Member sitting at the RO (Travel Board 
hearing) or a videoconference hearing.  
If he does, the veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2000).  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review. 

The purpose of this remand is to comply with the veteran's 
request for local and Travel Board hearings at the RO.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




